               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


BOUBACAR KEITA, et al.           :              CIVIL ACTION
                                 :
          v.                     :
                                 :
WILLIAM BARR, et al.             :              NO. 19-980


                              ORDER

          AND NOW, this 25th of October, 2019, for the reasons

set forth in the accompanying Memorandum, it is hereby ordered

that:

    (1)   The motion of defendants for judgment on the

administrative record (Doc. # 20) is GRANTED.

    (2)   The motion of plaintiffs for judgment on the

administrative record (Doc. # 22) is DENIED.

                                      BY THE COURT:


                                      /s/ Harvey Bartle III
                                                                 J.
